Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 5, 7 and 8 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief filed on March 29, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated November 9, 2021 had been withdrawn in light of appellant's arguments in the pre-appeal brief. The new ground(s) of rejections are established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takajo et al. (US Pub. 2014/0234638 A1) in view Takajo et al. (US Pub. 2015/0267273 A1) and further in view of Bohm et al. (US 2014/0272399 A1).
	With respect to claims 1, 2, 5, 7 and 8, Takajo et al. (‘638 A1) discloses a method of producing a grain-oriented electrical steel sheet comprising applying a tension coating to a grain-oriented electrical steel sheet after a final annealing and a flattering annealing of the sheet; heating the sheet to a high temperature; then cooling the sheet to room temperature to enhance the film tension and reduce iron loss; and domain-refining the sheet by irritating the sheet with an electron beam to introducing thermal strain and reduce iron loss (abstract, paragraphs [0004], [0005], [0019]-[0022], [0042] and [0043]). The claimed features of a coil shape of the sheet, domain-refining under a reduced pressure and the production line are known in the art of grain-oriented electrical steel sheets as disclosed by Takajo et al. (‘273 A1) (abstract, paragraphs [0019], [0066] and [0067]). Takajo et al. (‘638 A1) in view of Takajo et al. (‘273 A1) does not specify the heating temperature range as claimed. Bohm et al. (‘399 A1) discloses heating a grain-oriented steel strip having an insulating layer applied thereon to 180-220oC in order to form a coating that provides tension to the grain-oriented steel strip (abstract and paragraph [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the tension coating of Takajo et al. (‘638 A1) to 180-220oC as disclosed by Takajo et al. (‘273 A1) in order to form a coating that provides tension to the grain-oriented steel strip as disclosed by Takajo et al. (‘273 A1). The heating and cooling temperature ranges disclosed by Takajo et al. (‘638 A1) in view of Bohm et al. (‘399 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Takajo et al. (‘638 A1) with an expectation of success because Takajo et al. (‘638 A1) in view of Bohm et al. (‘399 A1) discloses the same utility over the entire disclosed ranges. 

Response to Arguments
4.	The appellant’s arguments in the appeal brief filed on March 29, 2022 have been fully considered but they are moot in light of the new ground of rejection above.
Conclusion
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/16/2022